DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Species I (Figures 1 and 2a-2e) in the reply filed on 16 February 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  This requirement is deemed proper and made FINAL.  Claims filed on 18 February 2021 will be examined.
Specification
The abstract of the disclosure is objected to because it contains following language in line 1:  “The present disclosure relates..”  As stated in the MPEP 608.01(b)(i)(c), such phrases should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 21-40 are objected to because of the following informalities:  
The preamble of claims 21 and 40 lists “an improved barrel nut”.  Meaning of the limitation “improved” is not understood in this context and is not necessary.  Examiner suggests changing the preamble to “a barrel nut”.  
The preamble of claims 22-39 lists “the barrel nut of” while the preamble of the parent claim 21 says “an improved barrel nut”.
Claim 26 recites limitation “a plurality of the internal bore threads” in line 2.  It appears that the Applicant is referring to the limitation “a plurality of internal bore threads” in claim 21 instead of introducing a new limitation.  Examiner suggests changing to “the plurality of internal bore threads”.
Claim 33 appears to have a grammatical error as it recites the following limitation: “wherein the nut body and the barrel segment of formed of different materials”.  Examiner suggests changing to “wherein the nut body and the barrel segment are formed of different materials”.
Claim 37 appears to have a grammatical error as it recites the following limitation: “inert tensile strength”.  Examiner suggests changing to “insert tensile strength”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 30 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 30 and 40 recites limitation “a threaded bore length is no more than twice the bearing surface radius”, which adds subject matter not previously disclosed and is considered new matter.  The subject matter is not described in the specification (including original claims filed on 15 May 2017) and is not shown in the drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rohe (GB-968448-A) in view of NPL#3: Reasons to use Helicoil, Eureka Magazine.

Regarding claim 21, 
Rohe discloses:
An improved barrel nut, comprising: a barrel segment (comprising of 31, 32, 30) having a bore 35 perpendicular to a longitudinal axis of the barrel segment.
wherein the bore 35 has a plurality of internal bore threads.
Rohe does not disclose, but NPL#3 teaches:
NPL#3 shows a helical thread insert formed to create a plurality of internal HTI threads and a plurality of external HTI threads.  Helical inserts are designed for use as thread inserts wherein a portion of the external HTI threads mate with a portion of the internal bore threads.   
As shown in Figure “A” below, a majority of the internal HTI threads are circular threads having a circular end profile and at least one of the internal HTI threads 
NPL#3 teaches that helical inserts allows miniaturization and lightweight construction of parts by allowing parts to be made out of lightweight materials (e.g. aluminum, plastics) since the required strength is ensured by thread reinforcement provided by the helical insert.  Additionally, NPL#3 teaches that the helical inserts permit frequent assembly, disassembly and re-assembly without the risk of thread wear while providing an in-built thread locking feature for joint security.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the barrel nut shown in Rohe by using the helical thread insert similar to the one taught by NPL#3 in order to prevent thread wear out due to frequent assemblies/dis-assemblies, provide thread locking features for added joint security and to allow weight reduction by making it possible to use parts made out of lightweight materials (e.g. aluminum, plastics).

Regarding claim 22, 
Rohe does not disclose, but NPL#3 teaches:
As shown in Figure “A”, wherein the helical thread insert has at least two circular threads on each side of the non-circular thread.


Rohe does not disclose, but NPL#3 teaches:
As shown in Figure “A”, wherein at least four circular threads are located on each side of the non-circular thread.

Regarding claim 25, 
Rohe discloses:
wherein the barrel segment has a flattened upper surface 30.

Regarding claim 26, 
Rohe discloses:
wherein a thread bore body (see Figure “B” below) extends from the flattened upper surface 30.
a plurality of the internal bore threads 35 and a portion of the bore are within the thread bore body (see Figure “B” below) and beyond the flattened upper surface 30.
Rohe does not disclose, but NPL#3 teaches:
As set forth in the rejection of claim 21, the helical thread insert will be installed to engage with the internal threads of the barrel nut. 
Since internals threads 35 of the barrel nut are located within the thread bore body, a portion of the helical thread insert will be located within the thread bore body and beyond the flattened upper surface 30.


Rowe discloses a barrel nut where the flattened upper surface 30 surrounds the thread bore body between the curved side wall surfaces 32.  However, figures shown in Rohe do not explicitly show the thread bore body being between the flat side wall surfaces 31.    
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the distance between the two flat wall surfaces 31 wider so that the thread bore body is surrounded by the flat upper surface 30 since increasing this distance would provide an added cross sectional area between the internal threads and the side walls, thereby leading to a stronger nut.

Regarding claim 28, 
Rohe discloses:
As shown in Figure 4, wherein the thread bore body (shown in Figure “B”) beyond the flattened upper surface 30 contains at least three internal threads of the bore 34.
As set forth in the rejection of claim 21, the helical thread insert will be installed to engage with the internal threads of the barrel nut.  Therefore, when engaged into the internal threads of the barrel nut, the helical thread insert will have at least three circular threads in the thread bore body extending beyond the flattened upper surface 30.


Rohe discloses:
wherein the barrel segment has a bearing surface 32 with a semi-circular profile and a bearing surface radius.  
“The sidewalls 32 are curved to conform approximately to the curvature of the inner wall of the bore 15.” [page 2, line 91]


    PNG
    media_image1.png
    276
    593
    media_image1.png
    Greyscale

Figure “A”: Taken from page 1 of NPL#3 (Examiner Amended).


    PNG
    media_image2.png
    280
    435
    media_image2.png
    Greyscale


Figure “B”: Taken from Figure 1 of Rowe (Examiner Amended).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rohe in view of NPL#3 further in view of NPL#6: Wire Thread Inserts.

Regarding claim 23, 
NPL#3 shows non-circular threads with at least three straight segments.  However, Figure “A” shown above is a front view and does not explicitly show the straight segments in the back.   
Rohe (as modified by NPL#3) does not explicitly disclose, but NPL#6 teaches:
Page 6 of NPL#6 shows a helical thread insert with non-circular thread that has at least 5 straight segments to provide screw locking capabilities.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject .

Claim 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rohe in view of NPL#3 further in view of NPL#5: NAS 577. 

Regarding claim 30, 
Rohe does not explicitly disclose, but NPL#5 teaches:
NPL#5 shows a barrel nut where the maximum possible threaded bore length (dimension “D”) is no more than twice the bearing surface radius (dimension “R”).  For example: for a particular barrel nut (dash #4), the dimension “D” is 0.406” while dimension “R” is 0.262” (2R = 0.525”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the barrel nut shown in Rohe to have the threaded bore length no more than twice the bearing surface radius similar to as taught by NPL#5 in order to ensure that the nut body is adequately supported inside the barrel segment.  




Rohe discloses:
As shown in Figure 1, wherein the barrel segment (comprising of 31, 32, 30) and the thread bore body (shown in Figure “B”) are integrally formed as a single component.

Regarding claim 32, 
Rohe discloses:
As stated in the MPEP 2144.04 (v)(c), making an existing integral structure into separable elements only involves routine skill in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the barrel nut shown in Rohe so that the bore 35 and thread bore body (shown in Figure “B”) are formed in a nut body that is joined to the barrel segment.  
Making the barrel nut where the nut body is joined to the barrel segment would allow the barrel segment and the nut body to be manufactured separately using separate manufacturing processes/machines, which can lead to reduction in manufacturing cost/time.  It can also allow the barrel segment to be made out of lighter material (e.g. plastic) while the nut body can be made out of metal, thus allowing weight reduction of parts.




Rohe discloses:
As set forth above in the rejection of claim 32, the nut body and the barrel segment can be made into separable elements that are joined together.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nut body and the barrel segment shown in Rohe out of different materials to allow reduction in weight and/or cost. For e.g. the barrel segment could be made out of plastic to allow weight reduction while the nut body can be made out of metal.

Regarding claim 34, 
Rohe discloses:
As set forth above in the rejection of claim 33, the nut body and the barrel segment can be made out of different materials.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the barrel segment shown in Rohe out of non-metallic material (e.g. plastic) to allow weight reduction.  Plastic is also corrosion-resistant.  Plastic parts can also be manufactured using injection molding which could lead to reduction in manufacturing cost/time.
Additionally, as stated in the MPEP 2144.07, it has been held to be within the general skill of a worker in the art to select a known material (e.g. plastic) on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  It is also a common knowledge to choose a material that has .
Claim 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rohe in view of NPL#3 further in view of NPL#6. 

Regarding claim 35,
Rohe (as modified by NPL#3) does not explicitly disclose, but NPL#6 teaches:
NPL#6 teaches on page 5 a helical thread insert that is work hardened to a tensile strength above 200,000 psi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the helical insert shown in Rohe (as modified by NPL#3) have a tensile strength of at least 200,000 psi as taught by NPL#6 in order to provide a helical insert with the necessary strength to prevent premature thread wear out as well as to provide sufficient thread locking capabilities.  

Examiner’s Note:  paragraph 0055 of the Applicant’s disclosure provides Applicant’s admitted prior art – Kato CoilThread insert made of cold-rolled No. 304 stainless steel wire (AS7245), work-hardened to a tensile strength above 200,000 psi, and a hardness of Rc 43-50. 




Rohe (as modified by NPL#3) does not explicitly disclose, but NPL#6 teaches:
NPL#6 teaches on page 5 a helical thread insert that has a Rockwell C hardness of RWC 43-50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the helical insert shown in Rohe (as modified by NPL#3) have a hardness of RWC43-50 as taught by NPL#6 in order to provide a helical insert with the necessary hardness to prevent premature thread wear out as well as to provide sufficient thread locking capabilities.

Regarding claim 37, 
Rohe does not disclose, but NPL#3 teaches:
As set forth above in the rejection of claim 21, NPL#3 teaches that the helical thread inserts allows miniaturization and lightweight construction of parts by allowing parts to be made out of lightweight materials (e.g. aluminum, plastics) since the required strength is ensured by thread reinforcement provided by the helical insert.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrel nut shown in Rowe to make the nut out of lighter material (e.g. aluminum or plastic) where the tensile strength of the nut is less than the tensile strength of the helical thread insert similar to as taught by NPL#3 in order to allow miniaturization and lightweight construction of parts by allowing parts to be made out of lightweight materials 

Regarding claim 38,
Rohe (as modified by NPL#3) does not explicitly disclose, but NPL#6 teaches:
NPL#6 teaches on page 5 a helical thread insert that is made out of stainless steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the helical insert shown in Rohe (as modified by NPL#3) out of stainless steel as taught by NPL#6 in order to provide a helical insert with the necessary strength, durability and hardness to provide a helical thread insert that can withstand premature thread wear out as well as provide sufficient thread locking capabilities.
Additionally as stated in the MPEP 2144.07, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Rohe in view of NPL#3 further in view of NPL#6 in view of NPL#4: The Evaluation of Some Threaded Inserts.
Regarding claim 39,
Rohe (as modified by NPL#3) does not explicitly disclose, but NPL#4 teaches:
Figure “C” below shows breakaway torques of helical thread inserts recorded at 1st, 7th and 15th cycles.
For example: the breakaway torque for a ¼”-28 fastener at 7th cycle is 14.8 in-lbs and at 15th cycle is 13 in-lbs.  The breakaway torque at the 15th cycle is at least 75% of the torque at the 7th cycle.       
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the helical thread insert shown in Rohe (as modified by NPL#3) to have the breakaway torque readings similar to as shown in NPL#4 in order to have a fastener which minimizes reduction in the breakaway torque over a number of cycles, thereby allowing the fastener to be reliably used multiple times. 
NPL#4 does not explicitly disclose breakaway torque at the 5th cycle.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the helical thread insert shown in Rohe (as modified by NPL#4) so that the breakaway torque at the 15th cycle is at least 75% of the breakaway torque at the 5th cycle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Material or 


    PNG
    media_image3.png
    316
    1410
    media_image3.png
    Greyscale

Figure “C”: Taken from Table 58 of NPL#4 (Examiner Amended).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Rohe in view of NPL#3 further in view of NPL#5, NPL#6 and NPL#4.

Rohe discloses:
An improved barrel nut, comprising: a barrel segment (comprising of 31, 32, 30) having a bore 35 perpendicular to a longitudinal axis of the barrel segment and a bearing surface 32 with a semi-circular profile and a bearing surface radius, wherein the bore 35 has a plurality of internal bore threads.
the barrel segment has a flattened upper surface 30 and a thread bore body (see Figure “B”) extends from the flattened upper surface 30 such that a plurality of the internal bore threads and a portion of the bore are within the thread bore body and beyond the flattened upper surface 30.



NPL#3 teaches a helical thread insert formed to create a plurality of internal HTI threads and a plurality of external HTI threads.  Helical inserts are designed for use as thread inserts wherein a portion of the external HTI threads mate with a portion of the internal bore threads.
See rejection of claim 21 for reasons to modify Rohe with NPL#3.
Rohe does not explicitly disclose, but NPL#5 teaches:
NPL#5 shows a barrel nut where the maximum possible threaded bore length (dimension “D”) is no more than twice the bearing surface radius (dimension “R”).  For example: for a particular barrel nut (dash #4), the dimension “D” is 0.406” while dimension “R” is 0.262” (2R = 0.525”).  
See rejection of claim 30 for reasons to modify Rohe with NPL#5 so that the threaded bore length is no more than twice the bearing surface radius.
Rohe discloses:
As shown in Figure 4, wherein the thread bore body (shown in Figure “B”) beyond the flattened upper surface 30 contains at least three internal threads of the bore 34.
As set forth above, the helical thread insert will be installed to engage with the internal threads of the barrel nut.  Therefore, when engaged into the internal threads of the barrel nut, the helical thread insert will have at least three threads in the thread bore body extending beyond the flattened upper surface 30.



the helical thread insert is work-hardened to an insert tensile strength of at least 200,000 psi.  
See rejection of claim 35 for reasons to modify Rohe with NPL#6.
Rohe (as modified by NPL#3) does not explicitly disclose, but NPL#4 teaches:
Figure “C” shows breakaway torques of helical thread inserts recorded at 1st, 7th and 15th cycles.
For example: the breakaway torque for a ¼”-28 fastener at 7th cycle is 14.8 in-lbs and at 15th cycle is 13 in-lbs.  The breakaway torque at the 15th cycle is at least 75% of the torque at the 7th cycle.       
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helical thread insert shown in Rohe (as modified by NPL#3) to have the breakaway torque readings similar to as shown in NPL#4 in order to have a fastener which minimizes reduction in the breakaway torque over a number of cycles, thereby allowing the fastener to be reliably used multiple times. 
NPL#4 does not explicitly disclose breakaway torque at the 5th cycle.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the helical thread insert shown in Rohe (as modified by NPL#4) so that the breakaway torque at the 15th cycle is at least 75% of the breakaway torque at the 5th cycle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Material or 
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677